Citation Nr: 1216193	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  03-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral leg hair loss.

2.  Entitlement to service connection for right hand impairment.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for a mood disorder with loss of memory.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991, and from February 2005 to February 2006.  He served in the Army National Guard from June 1987 to July 1993, and in the Army Reserves from July 1993 to the present.  He was stationed in Iraq from January 1991 to April 1991, and from April 2005 to December 2005. 

These matters are before the Board of Veterans' Appeals (Board) from a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the claims. 

On appeal in January 2004, the Board remanded the case in order to examine the Veteran and obtain a medical opinion.  The Veteran was called to active duty for a year in Iraq before he could be examined. 

In March 2006, the Board again remanded the case for appropriate medical examinations.  The Board also instructed the Appeals Management Center (AMC)/RO to obtain the Veteran's service treatment records (STRs), to include any records that may have been created during his reserve military service or his military service in Iraq. 

In October 2009, the Board again remanded this matter for the Veteran's STRs, dates of military service, and appropriate medical examinations to be obtained.  The development has been completed, and the appeal has now been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his current hair loss of the bilateral legs had its onset during his active military service.

2.  The Veteran is not shown to have any current disability manifested by right hand impairment, insomnia, mood disturbance, or loss of memory; or to have had such disability at any time during the appeal period. 

3.  The Veteran's claimed symptoms of right hand impairment, insomnia, mood disturbance, and memory loss are not manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of his military service in the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hair loss of the bilateral legs are met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

2.  The criteria for service connection for right hand impairment are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

3.  The criteria for service connection for insomnia are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1113, 1117, 1118, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.317 (2011).

4.  The criteria for service connection for a mood disorder with loss of memory are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2011). 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's active military service and the disability; 4) degree of disability; and, 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO and the AMC provided the Veteran notice by letters dated in November 2001, February 2003, January 2004, March 2005, May 2006, and October 2008.  The notifications substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Pelegrini, 18 Vet. App. at 112, identifying the evidence necessary to substantiate the claims and the relative duties of VA and the claimant to obtain evidence.  The notice required by Dingess, concerning effective date and degree of disability, was also provided in the May 2006 and October 2008 letters.  19 Vet. App. at 473.

Only the November 2001 letter was provided prior to the initial RO adjudication of the appeal in the February 2002 rating decision at issue.  However, since providing the additional VCAA notices, the RO and the AMC have readjudicated the claims in the February 2003, August 2009, and September 2011 Supplemental Statements of the Case (SSOCs) - including considering additional evidence received in response to the additional notices and since the initial rating decision at issue and Statement of the Case (SOC).  This is important to point out because if the VCAA notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice, and then going back and readjudicating the claims, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claims.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His available STRs, personnel records, and post-service treatment records have been obtained.  In an October 2010, the RO made a Formal Finding of Unavailability regarding the unavailability of the Veteran's STRs for the period from 2005 to 2006.  The Veteran was notified of this in March 2010 and April 2010 letters, and provided the opportunity to submit additional supporting evidence.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He was afforded VA examinations and medical opinions in December 2007, January 2008, and August 2011.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

The Board is also satisfied as to substantial compliance with its January 2004, March 2006, and October 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for VA examinations and medical opinions, which were conducted in December 2007, January 2008, and August 2011.   The remands also included obtaining the Veteran's STRs, to include any records that may have been created during his reserve military service or his military service in Iraq.  All of the Veteran's available STRs were obtained.  As stated above, a Formal Finding of Unavailability regarding the Veteran's STRs from 2005 to 2006 was made by the RO/AMC.  Further, the remand directives included determining the Veteran's dates of military service, to include his dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserves.  In a September 2011 Formal Finding of Unavailability, the RO/AMC determined that the Veteran's periods of ACDUTRA and INACDUTRA with the Army Reserves could not be verified.  The Veteran was informed of this fact in a letter dated in September 2011.  The Board remands also requested that the Veteran be sent a letter asking him for the names and addresses of all of his medical care providers.  The Veteran was sent this letter in May 2006.  Finally, the remands requested that the Veteran receive proper VCAA notice.  As stated above, the Board finds that the Veteran has received proper VCAA notice letters.  Thus, the Board finds that there has been substantial compliance with the Board's previous remand directives.  Id.

In summary, VA has substantially complied with the notice and assistance requirements.  The Veteran is not prejudiced by a decision on the claims at this time. 

Pertinent Criteria 

The Veteran is claiming entitlement to service connection for right hand impairment (to include the inability to write), entitlement to service connection for insomnia, entitlement to service connection for hair loss on the legs, and entitlement to service connection for a mood disorder with memory loss.  The Veteran asserts that these symptoms are manifestations of an undiagnosed illness or a chronic multi-symptom illness, from his Persian Gulf military service.

Service connection may be granted for disorder because of a disease or injury that was incurred or aggravated by the active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, the following must be present: medical evidence of a current disorder; medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between the claimed in-service disease or injury and the current disorder.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Disorders diagnosed after the military discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred during the active military service.  38 C.F.R. § 3.303(d).

A disorder may also be service-connected if the evidence of record reveals that the veteran currently has a disorder that was chronic during his active military service, or, if not chronic, that was seen during the active military service with continuity of symptomatology demonstrated subsequent to the military service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to the active military service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or, (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the VA Secretary determines meets the criteria for a medically unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and, (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Here, the record confirms that the Veteran had active military service in the Southwest Asia theater of operations during the Persian Gulf war.  As such, the aforementioned Persian Gulf statutory and regulatory provisions are applicable in the instant case.  38 C.F.R. § 3.317(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Bilateral Leg Hair Loss

The Veteran is claiming entitlement to service connection for hair loss on the legs.  

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (determining that service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it; without this minimum level of proof, there is no valid claim).

Here, the January 2008 VA examiner diagnosed the Veteran with absence of hair over anterior tibias.  Thus, the Veteran meets the first requirement of service connection.

The Veteran's STRs are negative for any complaints of or treatment for hair loss.  The Veteran's active duty ended in February 2006. 

In January 2008, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed hair loss.  Following a physical examination of the Veteran and a review of the claims file, the January 2008 VA examiner diagnosed the Veteran with absence of hair over anterior tibias.  The examiner then concluded that the etiology of the Veteran's hair loss could not be determined with reasonable medical certainty without resorting to mere speculation.   Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it was unclear whether the VA examiner closely considered the Veteran's lay statements, his STRs, his VA treatment records, and the medical literature reviewed in forming the medical opinion.  Thus, the Board found this examination to be inadequate, and the Board remanded the claim for another examination.

In August 2011, the Veteran was afforded another VA examination.  The VA examiner concluded that the Veteran did not have an unexplained illness due to the Persian Gulf or Gulf War syndrome, but the examiner determined that the etiology of the Veteran's loss of hair on his legs was unknown.  

Thus, there are currently no medical opinions of record (either positive or negative) directly linking the Veteran's hair loss to his active military service.  Therefore, the Board will accept the Veteran's indications that he has had hair loss on his bilateral legs since his active military service and continuing manifestations between then and January 2008, when it is first medically documented.  The Veteran's active duty ended in February 2006 and less than two years later, hair loss on his bilateral legs was documented at the January 2008 VA examination.  During that time, the Veteran competently and credibly stated that his hair loss began during his active military service.  Hair loss is the type of disorder that can be diagnosed by lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The only other likely scenario would be a post-service injury and there is no indication of that in the record.  

Therefore, reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107.  The Veteran's claim of entitlement to service connection for hair loss on the bilateral legs is granted.

Remaining Claims

The Veteran is claiming entitlement to service connection for right hand impairment (to include the inability to write), entitlement to service connection for insomnia, and entitlement to service connection for a mood disorder with memory loss.  The Veteran asserts that these symptoms are manifestations of an undiagnosed illness or a chronic multi-symptom illness, due to his Persian Gulf military service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

The Veteran's STRs are negative for any complaints of or treatment for problems related to his right hand, mood, and/or memory.  The only complaint pertinent to the Veteran's appeal occurred at a January 2006 post-deployment military examination.  At that examination, the Veteran reported trouble sleeping.  

Following his active duty periods, on his April 2008 Report of Medical History, the Veteran reported trouble sleeping.  He stated that his sleeping problems began during Desert Shield/Storm.

In January 2008 the Veteran was afforded VA neurological, hand, skin, and mental disorders examinations.  However, the etiology of the Veteran's hair loss, insomnia, and hand symptoms could not be determined with reasonable medical certainty without resorting to mere speculation.  The mental disorders examiner opined that the Veteran did not meet the criteria for an anxiety disorder; however, he did not offer an opinion as to whether the Veteran manifested signs and symptoms of an undiagnosed illness, to include a mood disorder with memory impairment.  The Board found these VA examinations to be inadequate, and the Board remanded the claims for another examination.

In August 2011, the Veteran was afforded additional VA examinations.  On Persian Gulf examination, the Veteran reported trouble getting to sleep and staying asleep, and that his first, second, and third fingers on his right hand "don't work."  The Veteran denied memory loss.  Examination of the right hand showed normal grip.  There was no deformity, swelling, or palpable tenderness of the right hand.  The examiner stated that the Veteran did not have an unexplained illness due to the Gulf War.  The examiner stated that the Veteran's sleep problems were more likely than not related to his claimed dreams, nightmares, and mood disorder.  In an addendum to his examination report, the examiner stated that the Veteran's claimed memory and sleep problems were "not linked to military or Gulf War."

On VA hand examination in August 2011, the examiner found no diagnosis of an abnormality in the right hand other than subjective complaints regarding inability to write with his right hand.  The examiner stated that it was less likely than not that the Veteran had any undiagnosed illness; the examiner was "unable to find any objective findings regarding any abnormality of his right hand."  

On VA psychiatric examination in August 2011, the Veteran reported chronic sleep impairment.  The examiner noted that the Veteran reported very mild symptoms of anxiety and irritability, but he determined that the Veteran did not have a current mental health disorder.  The psychiatric examiner also indicated that the Veteran did not have any memory problems and that the Veteran had no clinical impairment from psychiatric symptoms.

Based on the evidence above, the Board finds that the symptomatology of which the Veteran has complained has not resulted in a disability which can be said to have resulted in "objective indications of chronic disability" including both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification pursuant to 38 C.F.R. § 3.317(a)(2) . As such, the requirements for entitlement to service connection for an undiagnosed illness under 38 C.F.R. § 3.317 have not been met. 

Service connection for right hand impairment, insomnia, mood disturbance, and loss of memory is also not warranted on a direct basis.  The VA examination reports of record specifically found no current disability related to any of these symptoms.  Current disability is required in order to establish service connection. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2011); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Board notes that the Veteran has reported insomnia and right hand dysfunction.  However, these are descriptions of symptoms, and are not disorders in and of themselves.  Id.  The VA psychiatric examiner specifically found no impairment from psychiatric symptoms, and the hand examiner found no objective evidence of right hand abnormality.  The Veteran has denied memory loss on examination.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225 (1992).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The Veteran's claims of entitlement to service connection for right hand impairment, insomnia, and a mood disorder with loss of memory are denied.



ORDER

Service connection for bilateral leg hair loss is granted.

Service connection for right hand impairment is denied.

Service connection for insomnia is denied.

Service connection for a mood disorder with loss of memory is denied.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


